UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6074



RONALD JAMES MINNICK,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden; ATTORNEY GENERAL
OF THE STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-849-WMN)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, CARDIN & GITOMER, P.A., Baltimore, Maryland,
for Appellant. Annabelle Louise Lisic, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald James Minnick seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 1999), and on his motion filed pursuant

to Fed. R. Civ. P. 59(e).   We have reviewed the record and the dis-

trict court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Nor do we find abuse of

discretion in the district court’s denial of Minnick’s motion for

reconsideration.   See Temkin v. Frederick County Comm’r, 945 F.2d

716, 724 (4th Cir. 1991).    Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See Minnick v. Corcoran, No. CA-97-849-WMN (D. Md.

Feb. 25, 1999; Dec. 9, 1999).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2